UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, 2017 INVESTORS HERITAGE CAPITAL CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 000-01999 61-6030333 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Capital Avenue Frankfort, Kentucky (Address of principal executive offices) (Zip Code) (502) 223-2361 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The 2017 annual meeting of the stockholders of Investors Heritage Capital Corporation was held May 11, 2017 at 11:00 a.m. at which time the stockholders were asked to vote on the proposals set forth in (b) below: (b) The proposals voted upon at the 2017 annual meeting of stockholders of Investors Heritage Capital Corporation and the results thereof are as follows: (1) to elect three (3) directors to hold office for a term of three (3) years or until their successors are duly elected and qualified. The following individuals were elected and the number of votes cast was as follows: FOR WITHHELD AUTHORITY Harold G. Doran, Jr. David W. Reed Helen S. Wagner (2) to approve a non-binding resolution to approve the compensation of Investors Heritage Life Insurance Company’s named executive officers. FOR AGAINST ABSTAIN Item 9.01. Financial Statements and Exhibits . (a) Not applicable (b) Not applicable (c) Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTORS HERITAGE CAPITAL CORPORATION Date: May 15, 2017 By: /s/Harry Lee Waterfield II Harry Lee Waterfield II President
